 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
GOLD RESOURCE CORPORATION


SUBSCRIPTION AGREEMENT FOR COMMON STOCK PLACEMENT


________________ 2006



TO:  GOLD RESOURCE CORPORATION




The Subscriber (as hereinafter defined) hereby irrevocably subscribes for and
agrees to purchase from Gold Resource Corporation (the “Corporation”) that
number of shares of common stock of the Corporation (the “Shares”) set out below
at a price of US$1.20 per Share. The Subscriber agrees to be bound by the terms
and conditions set forth in the attached “Terms and Conditions of Subscription
for Common Stock” including, without limitation, the representations, warranties
and covenants set forth therein. The Subscriber further agrees, without
limitation, that the Corporation may rely upon the Subscriber’s representations,
warranties and covenants contained in such documents.


SUBSCRIPTION AND SUBSCRIBER INFORMATION


Please print all information (other than signatures), as applicable, in the
space provided below
 

     
 
_____________________________________________________________________
 
 
Number of Shares:  _____________________________________xUS$1.20
(Name of Subscriber)
         
Account Reference (if applicable):
___________________________________________________
   
 
By: ____________________________________________________________________________
    Authorized Signature
 
 
Aggregate Subscription
Cost:$______________________________________________________________
                    (the “Subscription Amount”)
 
 
_____________________________________________________________________
   
(Official Capacity or Title - if the Subscriber is not an individual)
 
_____________________________________________________________________
(Name of individual whose signature appears above if different than the name of
the subscriber printed above.)
 
_____________________________________________________________________
(Subscriber’s Address)
 
_____________________________________________________________________
 
_____________________________________________________________________
(Telephone Number)                         (Email Address)
 
Please complete if purchasing as agent or trustee for a principal (beneficial
purchaser) (a “Disclosed Principal”) and not purchasing as trustee or agent for
accounts fully managed by it.
 
_____________________________________________________________________
(Name of Disclosed Principal)
 
_____________________________________________________________________
(Address of Disclosed Principal)
 
_____________________________________________________________________
(Account Reference, if applicable)
 
 
 
   
 
Account Registration Information:
 
_____________________________________________________________________
(Name)
 
_____________________________________________________________________
(Account Reference, if applicable)
 
_____________________________________________________________________
(Address, including Postal or Zip Code)
 
 
Delivery Instructions as set forth below:
 
_____________________________________________________________________________
(Name)
_____________________________________________________________________
(Account Reference, if applicable)
_____________________________________________________________________
(Address)
_____________________________________________________________________
    (Contact Name) (Telephone Number)
 
 
 
   
Number and kind of securities of the Corporation held, directly or indirectly,
if any:
 
_____________________________________________________________________
 
_____________________________________________________________________
 
   

 

--------------------------------------------------------------------------------


 
TERMS AND CONDITIONS OF SUBSCRIPTION FOR
SHARES
 
This Subscription Agreement is entered into between Gold Resource Corporation
("Corporation") and the undersigned individual or entity that has subscribed for
Shares of common stock of the Corporation ("Subscriber").
 
ARTICLE 1 - SUBSCRIPTION AND DESCRIPTION OF SHARES
 
1.1
Subscription for Shares

 
The Subscriber hereby confirms its subscription for and offer to purchase the
Shares from the Corporation, on and subject to the terms and conditions set out
in this Subscription Agreement, for the Subscription Amount, which is payable as
described in Article 2 hereto.
 
1.2
Acceptance and Rejection of Subscription by the Corporation

 
The Subscriber acknowledges and agrees that the Corporation reserves the right,
in its absolute discretion, to reject this subscription, in whole or in part, at
any time prior to the Closing Time. If this subscription is rejected in whole,
any checks or other forms of payment delivered to the Corporation representing
the Subscription Amount will be promptly returned to the Subscriber without
interest or deduction. If this subscription is accepted only in part, a check
representing any refund of the Subscription Amount for that portion of the
subscription for the Shares which is not accepted, will be promptly delivered to
the Subscriber without interest or deduction.
 
ARTICLE 2 - CLOSING
 
2.1
Closing

 
Delivery and sale of the Shares and payment of the Subscription Amount will be
completed (the “Closing”) at the offices of the Corporation’s counsel, Dufford &
Brown, P.C. in Denver, Colorado at 10:00 a.m. (Denver time) (the “Closing Time”)
on November 30, 2006 or such other place, date or time as the Corporation and
the Subscribers may agree (the “Closing Date”). At that place and time, and
subject to the conditions set forth in Section 2.2 below, the Corporation shall
deliver or cause to be delivered certificates representing the Shares against
payment by the Subscriber for the Shares.
 
The Subscriber understands and agrees that the sale of the Shares is being made
by the Corporation on a "best efforts" basis, that there is no minimum number of
shares that must be sold in the offering and that the proceeds of the sale will
immediately be deposited in the Corporation's bank account and available for all
valid corporate purposes. The Subscriber also understands that there may be
other similar closings with other subscribers up to a total of 4.5 million
shares.
 
2.2
Conditions of Closing

 
The Subscriber acknowledges and agrees that the obligations of the Corporation
hereunder are conditional on the accuracy of the representations and warranties
of the Subscriber contained in this Subscription Agreement as of the date of
this Subscription Agreement, and as of the Closing Time as if made at and as of
the Closing Time, and the fulfillment of the following additional conditions as
soon as possible and in any event not later than the Closing Time:
 

 
(a)
payment by the Subscriber of the Subscription Amount by certified check or bank
draft in United States dollars payable to “Gold Resource Corporation”; and


- 2 -

--------------------------------------------------------------------------------


 

 
(b)
the Subscriber having properly completed, signed and delivered this Subscription
Agreement to the Corporation at Gold Resources Corporation, 222 Milwaukee
Street, Suite 301, Denver, Colorado 80206.

 
ARTICLE 3- REPRESENTATIONS AND WARRANTIES OF THE CORPORATION
 
3.1
Representations, Warranties and Covenants of the Corporation

 
The Corporation hereby represents and warrants to, and covenants with, the
Subscriber as follows and acknowledges that the Subscriber is relying on such
representations and warranties in connection with the transaction contemplated
hereby:
 

 
(a)
The Corporation and its subsidiaries have been duly incorporated and are in good
standing under the laws of their respective jurisdictions, and are current and
up-to-date with all filings required to be made by them in such jurisdiction,
have all requisite corporate power and authority and are duly qualified and
possess all certificates, authorizations, permits and licences issued by the
appropriate state, municipal, federal regulatory agencies or bodies necessary
(and has not received or is aware of any modification or revocation to such
licences, authorizations, certificates or permits) to carry on its business as
now conducted and to own its properties and assets and the Corporation and its
subsidiaries have all requisite corporate power and authority to carry out their
obligations under this Subscription Agreement.

 

 
(b)
There has been no adverse material change to the Corporation (actual, proposed
or prospective, whether financial or otherwise) in the business, affairs,
operations, assets, liabilities (contingent or otherwise) or shareholders’
equity of the Corporation since September 30, 2006, which has not been generally
disclosed to the public and, in all material respects, the business of the
Corporation has been carried on in the usual and ordinary course consistent with
past practice since September 30, 2006 to the extent that such past practice is
consistent with the current business direction of the Corporation.

 

 
(c)
This Subscription Agreement has been duly authorized, executed and delivered by
the Corporation and constitutes a valid and binding obligation of the
Corporation enforceable against the Corporation in accordance with its terms.

 

 
(d)
As of the close of business on November 15, 2006, the authorized capital of the
Corporation consists of 60,000,000 shares of common stock and 5,000,000 shares
of preferred stock, of which 23,504,852 shares of common stock are issued and
outstanding as fully paid and non-assessable.

 

 
(e)
The common stock currently trades in the Over-the-Counter market and is quoted
on the Bulletin Board system maintained by the National Association of
Securities Dealers, Inc. and no order ceasing or suspending trading in any
securities of the Corporation or the trading of any of the Corporation's issued
securities is currently outstanding and no proceedings for such purpose are, to
the knowledge of the Corporation, pending or threatened.


- 3 -

--------------------------------------------------------------------------------


 

 
(f)
The Corporation is not, nor to the knowledge of the Corporation, is any other
person in default in the observance or performance of any term, covenant or
obligation to be performed by it under any debt instrument, material agreement,
contract, agreement or arrangement to which the Corporation is a party and no
event has occurred which with notice or lapse of time or both would constitute
such a default and all such contracts, agreements and arrangements are in good
standing.

 

 
(g)
The Corporation and its subsidiaries hold either freehold title, mining leases,
mining claims or other conventional property, proprietary or contractual
interests or rights, recognized in the jurisdiction in which a particular
property is located in respect of the ore bodies and minerals located in
properties in which the Corporation and its subsidiaries have an interest under
valid, subsisting and enforceable title documents or other recognized and
enforceable agreements or instruments, which are currently sufficient to permit
the Corporation and its subsidiaries to explore the minerals relating thereto,
and all such property, leases or claims and all property, leases or claims in
which the Corporation or the subsidiaries have any interest or right have been
validly located and recorded in accordance with all applicable laws and are
valid and subsisting.

 

 
(h)
There are no actions, suits, proceedings or inquiries pending or, to the
knowledge of the Corporation threatened against or affecting the Corporation or
its subsidiaries or their property or assets at law or in equity or before or by
any federal, municipal or other governmental department, commission, board,
bureau, agency or instrumentality.

 

 
(i)
There is and has been no failure on the part of the Corporation or any of the
Corporation's directors or officers, in their capacities as such, to comply in
all material respects with any applicable provision of the Sarbanes-Oxley Act of
2002 and the rules and regulations promulgated in connection therewith,
including Section 402 related to loans and Sections 302 and 906 related to
certifications.

 

 
(j)
Promptly following the closing of the purchase and sale of the shares
contemplated by its Subscription Agreement, the Corporation shall prepare and
file with the SEC a registration statement on Form S-l or SB-2 (or, if Form S-l
or SB-2 is not then available to the Corporation, on such form of registration
statement as is then available to effect a registration for resale of the
Shares), covering the resale of the Shares (including any Shares issuable as
damages as described in Section 3.1(m) below). Such Registration Statement also
shall cover, to the extent allowable under the 1933 Act and the rules
promulgated thereunder (including Rule 416), such indeterminate number of
additional shares of Common Stock resulting from stock splits, stock dividends
or similar transactions with respect to the Shares.

 

 
(k)
The Corporation shall pay all expenses associated with the registration,
including filing and printing fees, counsel and accounting fees and expenses,
costs associated with clearing the Shares for sale under applicable state
securities laws.


- 4 -

--------------------------------------------------------------------------------


 

 
(l)
The Corporation shall use its commercially reasonable efforts to have the
Registration Statement declared effective by the SEC as soon as practicable. The
Corporation shall notify the Subscriber by facsimile or e-mail as promptly as
practicable, and in any event, within three (3) business days, after the
Registration Statement is declared effective and shall simultaneously provide
the Subscriber with copies of any related prospectus to be used in connection
with the sale or other disposition of the securities covered thereby.

 

 
(m)
In the event the Registration Statement is not declared effective by the SEC by
a date which is six months from the Closing Date, the Corporation shall issue to
the Subscriber as liquidated damages and not as a penalty, that number of shares
of common stock that is equal to 10% of the Shares.

 
ARTICLE 4- ACKNOWLEDGEMENTS, COVENANTS, REPRESENTATIONS AND WARRANTIES OF THE
SUBSCRIBER
 
4.1
Acknowledgements, Representations, Warranties and Covenants of the Subscriber

 
The Subscriber, on its own behalf and, if applicable, on behalf of others for
whom it is acting hereunder, hereby represents and warrants to, and covenants
with, the Corporation as follows and acknowledges that the Corporation is
relying on such representations and warranties in connection with the
transactions contemplated herein:
 

 
(a)
The Subscriber certifies that it is resident in the jurisdiction set out on the
face page of this Subscription Agreement. Such address was not created and is
not used solely for the purpose of acquiring the Shares and the Subscriber was
solicited to purchase in such jurisdiction.

 

 
(b)
If the Subscriber is not a person in the United States or a U.S. Person (as
defined in Rule 902(k) of Regulation S under the U.S. Securities Act) or not
purchasing the Shares on behalf of a person in the United States or a U.S.
Person:

 

 
(i)
neither the Subscriber nor any disclosed principal is a U.S. Person nor
subscribing for the Shares for the account of a U.S. Person or for resale in the
United States and the Subscriber confirms that the Shares have not been offered
to the Subscriber in the United States and that this Subscription Agreement has
not been signed in the United States;

 

 
(ii)
the Subscriber acknowledges that the Shares have not been registered under the
U.S. Securities Act of 1933, as amended (the “Securities Act”) and may not be
offered or sold in the United States or to a U.S. Person unless the securities
are registered under the U.S. Securities Act and all applicable state securities
laws or an exemption from such registration requirements is available, and
further agrees that hedging transactions involving such securities may not be
conducted unless in compliance with the U.S. Securities Act;


- 5 -

--------------------------------------------------------------------------------


 

 
(iii)
the Subscriber and if applicable, the disclosed principal for whom the
Subscriber is acting, understands that the Corporation is the seller of the
Shares and underlying securities and that, for purposes of Regulation S, a
"distributor” is any underwriter, dealer or other person who participates,
pursuant to a contractual arrangement in the distribution of securities sold in
reliance on Regulation S and that an "affiliate" is any partner, officer,
director or any person directly or indirectly controlling, controlled by or
under common control with any person in question. Except as otherwise permitted
by Regulation S, the Subscriber and if applicable, the disclosed principal for
whom the Subscriber is acting, agrees that it will not, during a one year
distribution compliance period, act as a distributor, either directly or through
any affiliate, or sell, transfer, hypothecate or otherwise convey the Shares or
underlying securities other than to a non-U.S. Person;

 

 
(iv)
the Subscriber and if applicable, the disclosed principal for whom the
Subscriber is acting, acknowledges and understands that in the event the Shares
are offered, sold or otherwise transferred by the Subscriber or if applicable,
the disclosed principal for whom the Subscriber is acting, to a non-U.S Person
prior to the expiration of a one year distribution compliance period, the
purchaser or transferee must agree not to resell such securities except in
accordance with the provisions of Regulation S, pursuant to registration under
the U.S. Securities Act, or pursuant to an available exemption from
registration; and must further agree not to engage in hedging transactions with
regard to such securities unless in compliance with the U.S. Securities Act; and

 

 
(v)
neither the Subscriber nor any disclosed principal will offer, sell or otherwise
dispose of the Shares in the United States or to a U.S. Person unless (A) the
Corporation has consented to such offer, sale or disposition and such offer,
sale or disposition is made in accordance with an exemption from the
registration requirements under the U.S. Securities Act and the securities laws
of all applicable states of the United States or (B) the SEC has declared
effective a registration statement in respect of such securities.

 

 
(c)
If the Subscriber is a person in the United States or a U.S. person, or is
purchasing the Shares on behalf of a person in the United States or a U.S.
person, the Subscriber:




(i)
or each beneficial purchaser as to which the Subscriber exercises sole
investment discretion for whom it is purchasing, is acquiring the Shares to be
held for investment only and not with a view to resale, distribution or other
disposition of the Shares and without any present intention of selling, offering
to sell or otherwise disposing of or distributing such securities, or any
portion thereof, in any transaction other than a transaction complying with the
registration requirements of the U.S. Securities Act and applicable Blue Sky
Laws, or pursuant to an exemption therefrom;




(ii)
is aware that the Shares have not been registered under the U.S. Securities Act
and the sale contemplated hereby is being made in reliance on a private
placement exemption to Accredited Investors (as defined in Rule 501 of the
Securities Act);


- 6 -

--------------------------------------------------------------------------------





(iii)
the Subscriber is an Accredited Investor within the meaning of Rule 501 of
Regulation D of the Securities Act;




(iv)
or each beneficial purchaser as to which the Subscriber exercises sole
investment discretion for whom it is purchasing is an Accredited Investor;




(v)
if the undersigned is the Subscriber, he or she is making the above statement
based on personal knowledge of his or her financial situation and has reviewed
personal financial documentation with an accountant, financial advisor or other
financial professional, if necessary, to determine that the above statement is
true; or (b) if the undersigned is other than the Subscriber, he or she is
making the above statement based on a review, if necessary, of the financial
statements of the Subscriber for the most recently completed financial year and
any interim financial statements prepared since the end of such financial year
and has undertaken such other review and due diligence necessary to determine
and certify that the Subscriber is an "Accredited Investor" as that term is
defined in Rule 501(a) of the U.S. Securities Act;




(vi)
is not purchasing the Shares as a result of any “general solicitation or general
advertising” (as such term is defined in Regulation D), including any
advertisement, article, notice or other communication published in any
newspaper, magazine, or similar media or broadcast over television or radio, or
any seminar or meeting where the attendees have been invited by general
solicitation or general advertising;

 

(vii)
understands that if it decides to offer, sell, pledge or otherwise transfer the
Shares, and, prior to the Registration Statement becoming effective, the Common
Shares may be offered, sold or otherwise transferred only: (A) to the
Corporation; (B) in compliance with Rule 904 under Regulation S, (C) in
accordance with Rule 144 or Rule 144A under the U.S. Securities Act, if
available, and in compliance with applicable local laws and regulations, or (D)
in a transaction that does not otherwise require registration under the U.S.
Securities Act or any applicable state securities laws if an opinion of counsel,
of recognized standing reasonably satisfactory to the Corporation has been
provided to the Corporation to that effect; and




(viii)
consents to the Corporation making a notation on it records or giving
instructions to any transfer agent of the Corporation in order to implement the
restrictions on transfers set forth and described herein, and the Subscriber
understands and acknowledges that the Corporation may instruct the registrar and
transfer agent of the Corporation not to record a transfer without first being
notified by the Corporation that it is satisfied that such transfer is exempt
from or not subject to registration under the U.S. Securities Act.

 

 
(d)
If the Subscriber or any disclosed principal is not a person described in
paragraphs 4.1(b) or 4.1(c) above, the subscription for the Shares by the
Subscriber does not contravene any of the applicable securities legislation in
the jurisdiction in which the Subscriber resides and does not give rise to any
obligation of the Corporation to prepare and file a prospectus or similar
document or to register the Shares or to be registered with, or to file any
report or notice with, any governmental or regulatory authority.


- 7 -

--------------------------------------------------------------------------------


 

 
(e)
The execution and delivery of this Subscription Agreement, the performance and
compliance with the terms hereof, the subscription for the Shares and the
completion of the transactions described herein by the Subscriber will not
result in any material breach of, or be in conflict with, or constitute a
material default under, or create a state of facts that, after notice or lapse
of time, or both, would constitute a material default under any term or
provision of the constating documents, by-laws or resolutions of the Subscriber,
the securities laws or any other laws applicable to the Subscriber, any
agreement to which the Subscriber is a party, or any judgment, decree, order,
statute, rule or regulation applicable to the Subscriber.

 

 
(f)
The Subscriber is subscribing for the Shares as principal for its own account
and not for the benefit of any other person (within the meaning of applicable
securities laws). If it is subscribing as agent for a disclosed principal, it
has disclosed the name of the disclosed principal on the face page of this
Subscription Agreement and acknowledges that the Corporation may be required by
law to disclose to certain regulatory authorities the identity of each disclosed
principal for whom the Subscriber is acting.

 

 
(g)
In the case of a subscription for the Shares by the Subscriber acting as trustee
or agent for a fully managed account or as agent for a disclosed principal, the
Subscriber is duly authorized to execute and deliver this Subscription Agreement
and all other necessary documentation in connection with such subscription on
behalf of the fully managed account or disclosed principal, as applicable and
this Subscription Agreement has been duly authorized, executed and delivered by
or on behalf of and constitutes a legal, valid and binding agreement of, the
fully managed account or disclosed principal, as applicable.

 

 
(h)
In the case of a subscription for the Shares by the Subscriber acting as
principal, this Subscription Agreement has been duly authorized, executed and
delivered by, and constitutes a legal, valid and binding agreement of, the
Subscriber. This Subscription Agreement is enforceable in accordance with its
terms against the Subscriber.

 

 
(i)
If the Subscriber is:

 

 
(i)
a corporation, the Subscriber is duly incorporated and is validly subsisting
under the laws of its jurisdiction of incorporation and has all requisite legal
and corporate power and authority to execute and deliver this Subscription
Agreement, to subscribe for the Shares as contemplated herein and to carry out
and perform its obligations under the terms of this Subscription Agreement;

 

 
(ii)
a partnership, syndicate or other form of unincorporated organization, the
Subscriber has the necessary legal capacity and authority to execute and deliver
this Subscription Agreement and to observe and perform its covenants and
obligations hereunder and has obtained all necessary approvals in respect
thereof; or

 

 
(iii)
an individual, the Subscriber is of the full age of majority and is legally
competent to execute this Subscription Agreement and to observe and perform his
or her covenants and obligations hereunder.


- 8 -

--------------------------------------------------------------------------------


 

(j)
The Subscriber is not, with respect to the Corporation or any of its affiliates,
a “control person” as defined under the Securities Act and the purchase of the
Shares hereunder and the exercise or deemed exercise of the Shares will not
result in the Subscriber becoming a control person.

 

 
(k)
The Subscriber has been advised to consult its own legal advisors with respect
to trading in the Shares, and with respect to the resale restrictions imposed by
the securities laws of the jurisdiction in which the Subscriber resides and
other applicable securities laws, and acknowledges that no representation has
been made respecting the applicable hold periods imposed by the securities laws
or other resale restrictions applicable to such securities that restrict the
ability of the Subscriber (or others for whom it is contracting hereunder) to
resell such securities, that the Subscriber (or others for whom it is
contracting hereunder) is solely responsible to find out what these restrictions
are and the Subscriber is solely responsible (and neither the Corporation nor
the Agent are in any way responsible) for compliance with applicable resale
restrictions and the Subscriber is aware that it (or beneficial persons for whom
it is contracting hereunder) may not be able to resell such securities except in
accordance with limited exemptions under the securities laws and other
applicable securities laws.

 

 
(l)
The Subscriber is not purchasing Shares with knowledge of material information
concerning the Corporation that has not been generally disclosed.

 

 
(m)
No person has made any written or oral representations:

 

 
(i)
that any person will resell or repurchase the Shares;

 

 
(ii)
that any person will refund the Subscription Amount; or

 

 
(iii)
as to the future price or value of the Shares.

 

 
(n)
There are risks associated with the purchase of and investment in the Shares and
the Subscriber has such knowledge and experience that it is capable of
evaluating the merits and risks of an investment in the Shares and fully
understands the restrictions on resale of the Shares and is capable of bearing
the economic risk of the investment.

 

 
(o)
The funds representing the Subscription Amount that will be advanced by the
Subscriber to the Corporation hereunder, as applicable, will not represent
proceeds of crime for the purposes of United States anti-terrorist legislation
and the Subscriber acknowledges that the Corporation may in the future be
required by law to disclose the Subscriber's name and other information relating
to this Subscription Agreement and the Subscriber's subscription hereunder
pursuant to such legislation. To the best of its knowledge (a) none of the
Subscription Amount to be provided by the Subscriber (i) has been or will be
derived from or related to any activity that is deemed criminal under the law of
the United States of America, or any other jurisdiction, or (ii) is being
tendered on behalf of a person or entity who has not been identified to the
Subscriber, and (b) it shall promptly notify the Corporation if the Subscriber
discovers that any of such representations ceases to be true, and to provide the
Corporation with appropriate information in connection therewith.

 

 
(p)
No securities commission, agency, governmental authority, regulatory body, stock
exchange or other regulatory body or similar regulatory authority has reviewed
or passed on the merits of the Shares.


- 9 -

--------------------------------------------------------------------------------


 

 
(q)
The Shares shall be subject to statutory resale restrictions under the
securities laws of the jurisdiction in which the Subscriber resides and under
other applicable securities laws, and the Subscriber covenants that it will not
resell the Shares except in compliance with such laws and the Subscriber
acknowledges that it is solely responsible (and in no way is the Corporation
responsible) for such compliance.

 

 
(r)
The certificates representing the Shares, if issued prior to the Registration
Statement becoming effective, and all certificates issued in substitution or
exchange thereof, will bear a legend substantially in the following form:

 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”). THESE
SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO
GOLD RESOURCE CORPORATION (“GRC”), (B) OUTSIDE THE UNITED STATES IN COMPLIANCE
WITH RULE 904 OF REGULATION S UNDER THE SECURITIES ACT, (C) IN COMPLIANCE WITH
RULE 144 OR 144A THEREUNDER, IF AVAILABLE, AND IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS, (D) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT, OR
(E) IN A TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT
OR ANY APPLICABLE STATE SECURITIES LAWS, AND THE HOLDER HAS, PRIOR TO SUCH SALE,
FURNISHED TO GRC AN OPINION OF COUNSEL OR OTHER EVIDENCE OF EXEMPTION, IN EITHER
CASE REASONABLY SATISFACTORY TO GRC. HEDGING TRANSACTIONS INVOLVING THESE
SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE U.S. SECURITIES
ACT.
 

 
(s)
The Corporation is relying on the representations, warranties and covenants
contained herein to determine the Subscriber’s eligibility to subscribe for the
Shares under applicable securities laws and the Subscriber agrees to indemnify
the Corporation and each of its directors, officers and agents against all
losses, claims, costs, expenses, damages or liabilities that any of them may
suffer or incur as a result of or arising from reliance thereon. The Subscriber
undertakes to immediately notify the Corporation of any change in any statement
or other information relating to the Subscriber set forth in such applicable
Schedules which takes place prior to the Closing Time.

 

 
(t)
The Subscriber is responsible for obtaining such legal and tax advice as it
considers appropriate in connection with the execution, delivery and performance
of this Subscription Agreement and the transactions contemplated under this
Subscription Agreement.

 

 
(u)
There are risks associated with the purchase of the Shares and the Subscriber
may lose his, her or its entire investment.


- 10 -

--------------------------------------------------------------------------------


 

 
(v)
The Subscriber has reviewed (i) the prospectus of the Corporation dated May 15,
2006; (ii) the quarterly reports on Form 10-QSB for the quarters ended June 30
and September 30, 2006; (iii) all other reports filed with the United States
Securities and Exchange Commission by the Corporation, each of which is
available from the Public Reference Room of the SEC or on its web site at
http://www.sec.gov. The Subscriber's decision to purchase the Shares was based
solely on the representations in this Subscription Agreement and the filings of
the Corporation with the SEC itemized immediately above, and no person or entity
has made any representations or warranties excepts as set forth herein.

 

 
(w)
This Subscription Agreement requires the Subscriber to provide certain personal
information to the Corporation. Such information is being collected by the
Corporation for the purposes of completing the offering, which includes, without
limitation, determining the Subscriber’s eligibility to purchase the Shares
under the securities laws, preparing and registering certificates representing
Shares to be issued to the Subscriber and completing filings required by any
stock exchange or securities regulatory authority. The Subscriber’s personal
information may be disclosed by the Corporation to: (a) stock exchanges or
securities regulatory authorities and (b) any of the other parties involved in
the offering, including legal counsel and may be included in record books in
connection with the offering. By executing this Subscription Agreement, the
Subscriber is deemed to be consenting to the foregoing collection, use and
disclosure of the Subscriber’s personal information. The Subscriber also
consents to the filing of copies or originals of this Subscription Agreement as
may be required to be filed with any stock exchange or securities regulatory
authority in connection with the transactions contemplated hereby. The
Subscriber represents and warrants that it has the authority to provide the
consents and acknowledgements set out in this paragraph on behalf of each
disclosed principal.

 
ARTICLE 5- SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS
 
5.1
Survival of Representations, Warranties and Covenants of the Corporation

 
The representations, warranties and covenants of the Corporation contained in
this Subscription Agreement shall survive the Closing and, notwithstanding such
Closing or any investigation made by or on behalf of the Subscriber with respect
thereto, shall continue in full force and effect for the benefit of the
Subscriber.
 
5.2
Survival of Representations, Warranties and Covenants of the Subscriber

 
The representations, warranties and covenants of the Subscriber contained in
this Subscription Agreement shall survive the Closing and, notwithstanding such
Closing or any investigation made by or on behalf of the Corporation with
respect thereto and notwithstanding any subsequent disposition by the Subscriber
of any of the Shares.
 
ARTICLE 6 - MISCELLANEOUS
 
6.1
Further Assurances

 
Each of the parties hereto upon the request of each of the other parties hereto,
whether before or after the Closing Time, shall do, execute, acknowledge and
deliver or cause to be done, executed, acknowledged and delivered all such
further acts, deeds, documents, assignments, transfers, conveyances, powers of
attorney and assurances as may reasonably be necessary or desirable to complete
the transactions contemplated herein.

- 11 -

--------------------------------------------------------------------------------


 
6.2
Costs and Expenses

 
All costs and expenses (including, without limitation, the fees and
disbursements of legal counsel) incurred in connection with this Subscription
Agreement and the transactions herein contemplated shall be paid and borne by
the party incurring such costs and expenses.
 
6.3
Applicable Law

 
This Subscription Agreement shall be construed and enforced in accordance with,
and the rights of the parties shall be governed by, the laws of the State of
Colorado and the laws of the United States applicable therein. Any and all
disputes arising under this Subscription Agreement, whether as to
interpretation, performance or otherwise, shall be subject to the non-exclusive
jurisdiction of the courts of the State of Colorado and each of the parties
hereto hereby irrevocably attorns to the jurisdiction of the courts of such
province.
 
6.4
Entire Agreement

 
This Subscription Agreement constitutes the entire agreement between the parties
with respect to the transactions contemplated herein and cancels and supersedes
any prior understandings, agreements, negotiations and discussions between the
parties. There are no representations, warranties, terms, conditions,
undertakings or collateral agreements or understandings, express or implied,
between the parties hereto other than those expressly set forth in this
Subscription Agreement or in any such agreement, certificate, affidavit,
statutory declaration or other document as aforesaid. This Subscription
Agreement may not be amended or modified in any respect except by written
instrument executed by each of the parties hereto.
 
6.5
Counterparts

 
This Subscription Agreement may be executed in two or more counterparts, each of
which shall be deemed to be an original and all of which together shall
constitute one and the same Subscription Agreement. Counterparts may be
delivered either in original or faxed form and the parties adopt any signature
received by a receiving fax machine as original signatures of the parties.
 
6.6
Assignment

 
This Subscription Agreement may not be assigned by either party except with the
prior written consent of the other parties hereto.
 
6.7
Enurement

 
This Subscription Agreement shall enure to the benefit of and be binding upon
the parties hereto and their respective heirs, executors, successors (including
any successor by reason of the amalgamation or merger of any party),
administrators and permitted assigns.

- 12 -

--------------------------------------------------------------------------------


 
 
6.8
Language

 
It is the express wish of the Subscriber that the Subscription Agreement and any
related documentation be drawn up in English.
 


 
The Corporation hereby accepts the subscription for Shares as set forth on the
face page of this Subscription Agreement on the terms and conditions contained
in the Subscription Agreement this __ day of ________________, 2006.


GOLD RESOURCE CORPORATION


 
By:   /s/ ______________________           
 Authorized Signing Officer 
 
- 13 -

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------